Appleton, C. J.
A service may be rendered another gratuitously or under an express or implied promise of compensation. How rendered, whether gratuitously of under an express or implied promise of compensation will depend upon the facts and circumstances under which such services are rendered.
This action is brought for the board of the defendant and his-wife by the administratrix on the estate of his father-in-law. The question in issue was whether he was residing in the house of the plaintiff’s intestate as a boarder, or was there occasionally as a visitor. The law ordinarily implies a promise to pay for services rendered, though such implication may be rebutted by the circumstances accompanying their rendition. The relationship of the parties is an element of importance in determiningwhether the services were gratuitous or not, as well as the nature and character of those rendered.
The court is not required to give its instructions in words selected by the excepting counsel. It is enough if they are correct as applied to the circumstances of the case.
The presiding judge gave as the general rule, "nakedly stated, naked of all qualifying circumstances,” that when one furnishes-any thing valuable to another, not being under legal obligation to do so, the presumption or implication is, that the thing furnished is to be paid for; but that the ordinary presumption of payment may be strengthened or weakened by the accompanying circumstances, leaving it to the jury to determine, from all the circumstances and evidence in the case, whether there was an implied promise to pay for the defendant’s board or not. The-instructions given were in strict accordance with the legal rights of the parties, and the exceptions must be overruled. Spring v. Hulett, 104 Mass. 591; Thurston v. Perry, 130 Mass. 240.

Exceptions overruled.

Walton, Daneoetii, Viegin and Symonds, JJ., concurred..